Citation Nr: 1509056	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to July 1975 and from September 1990 to April 1991.  He had additional service in the United States Naval Reserves.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in part, denied service connection for bilateral hearing loss, tinnitus, an undiagnosed illness manifested by headaches and an undiagnosed illness manifested by fatigue.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.

2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.

3.  Affording the Veteran the benefit of the doubt, the Veteran has headaches resulting from undiagnosed illness that are currently manifested to a compensable degree.

4.  Affording the Veteran the benefit of the doubt, the Veteran has fatigue resulting from undiagnosed illness that is currently manifested to a compensable degree.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The Veteran's claimed headaches may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4.  The Veteran's claimed fatigue may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for service connection for headaches and fatigue as due to an undiagnosed illness, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the RO provided notice to the Veteran in a December 2009 letter, prior to the date of the issuance of the appealed February 2010 rating decision.  The December 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in December 2009.  The Board finds that the December 2009 VA examination was thorough and adequate on which to base a decision in that it was based on physical examinations, interviews of the Veteran, and reviews of his claims file.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Under 38 C.F.R. § 3.317 , service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2014)). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2014).

A.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).




Factual Background and Analysis

The Veteran's service treatment records for both periods are negative for complaints or treatment of tinnitus.

Audiometric testing in January 1971 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
0
0
0
0

Audiometric testing in January 1984 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
25
LEFT
0
0
0
5
0


Audiometric testing in February 1990 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
0
5
5
0
5



Audiometric testing in September 1990 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
25
LEFT
0
5
5
0
5


Audiometric testing in February 1993 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
30
LEFT
0
5
5
0
0


The Veteran underwent a VA audiological consultation in August 2009.  The examiner reported that the Veteran presented with complaints of hearing loss and tinnitus.  He served in the Navy from 1971 to 1975 and was also activated for Operation Desert Storm for 6 months.  4 of those months were spent as a Morse code interceptor with no significant noise exposure.  The Veteran did serve 2 years as a captain of a PFT boat with noise exposure to diesel engines, gunnery exercises, demolitions and aircraft.  He also served 15 years during his reserves time in Mobile in shore undersea warfare with noise exposure.  He reported serving 2 years on a minesweeper boat with noise exposure.  He also had noise exposure to a loud diesel generator during Desert Storm.  He reported no occupational noise exposure.  He reported constant, bilateral tinnitus that did not keep him from sleeping and had been there for at least 10 to 15 years.  The examiner noted that the audiologic findings indicated a normal hearing through 3 Hz sloping to a moderate high frequency sensorineural hearing loss bilaterally.  

The Veteran underwent a VA examination in December 2009.  Audiometric testing in December 2009 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
50
LEFT
10
15
35
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The diagnosis was hearing within normal limits bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to excessive noise exposure in service.  The examiner noted that there was normal hearing on all hearing tests in service records up to 1993 and there were no complaints of tinnitus found in the service records.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The record shows that the Veteran currently has bilateral hearing loss disability for VA compensation purposes and bilateral tinnitus.  Accordingly, as there are current hearing loss and tinnitus disabilities, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service from loud machinery, gunfire, aircraft and other sources of noise.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss or tinnitus disability.  Notably, a February 1973 audiometric examination was negative for complaints or treatments of hearing loss or tinnitus and the recorded audiogram did not demonstrate hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss or tinnitus during service or for several years thereafter.  The first post-service evidence of a hearing loss disability and tinnitus disability is the August 2009 VA audiological consultation.  

None of the VA treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability or tinnitus since service.  Here, the Board finds that the Veteran's reported history as to continued symptoms or hearing loss or tinnitus since active service, while competent, is nonetheless not credible.  There was no indication in the record, to include any statements from the Veteran of hearing trouble until 2009.  On the contrary, the Veteran's service treatment records are again negative for any treatment, complaint, or diagnosis of a hearing loss disability.  The lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separate weight against a findings that the Veteran's current hearing loss disability and tinnitus were originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (April 1991) and initial documented evidence of hearing loss in August 2009, almost 18 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability or tinnitus, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability and tinnitus, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss or tinnitus disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion of record weighs against the claim as the December 2009 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus disabilities were caused by or a result of military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hearing loss or tinnitus, does not demonstrate hearing loss or tinnitus manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss and tinnitus disabilities and service, the Board finds that service connection is not warranted.  

The Board notes the Veteran's contentions regarding the etiology of his claimed bilateral hearing loss and tinnitus disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that bilateral hearing loss and tinnitus disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the bilateral hearing loss and tinnitus etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of her opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's lay assertions that there is a relationship between his claimed bilateral hearing loss and tinnitus disabilities and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  


B.  Headaches and Fatigue

The Veteran's service treatment records are negative for complaints or treatments of fatigue or headaches.

An August 2009 private treatment record noted that the Veteran had voice problems which became worse with his fatigue.

The Veteran underwent a Gulf War examination in February 2011.  The examiner noted a history of daytime somnolence and headaches.  Notably, a sleep study demonstrated a normal ambulatory sleep apnea screening.  The Veteran also reported that he retired from his job as an engineering manager due to his dyspnea, fatigue and headaches.  The examiner noted a diagnosis of an undiagnosed illness manifested by headaches and an undiagnosed illness of manifested by fatigue.  The Veteran's headaches had an onset of 2006.  He had headaches 1 to 2 times per week but also had monthly severe flares which would last for 2 hours.  These were associated with nausea and emesis when he had prostrating episodes.  He had lost 20 pounds the past year.  He also reported that he developed his fatigue while he was at work.  After a morning meeting, he would lay down to rest in the afternoon.

On examination, there were no abnormal physical findings associated with the Veteran's undiagnosed illnesses manifested by headaches and fatigue.  The Veteran had a normal MRI and ECHO test.  As a result of his headaches and fatigue, he had increased absenteeism and pain and weakness which effected his usual occupation.  The examiner indicated that the Veteran was unable to perform his activities of daily living with bouts or flares of the undiagnosed illness manifested by both headaches and fatigue.

The examiner concluded that the Veteran had an undiagnosed illness of headaches that was a condition that occurred well after his service thus, it was less likely than not caused by his service.  The examiner also concluded that the Veteran had an undiagnosed illness of fatigue that was a condition that occurred well after his service thus, it was less likely than not caused by his service.  The examiner noted that "my rationale is the history obtained from the Veteran supports my opinion".

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for migraine headaches and fatigue to include as due to an undiagnosed illness is warranted.

As a threshold matter, the Board notes again that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Notably, the Veteran's headaches and fatigue have not been attributed to any known clinical diagnosis.  Specifically, the February 2011 VA examiner stated that the Veteran had headaches and fatigue due to an undiagnosed illness.  

In addition, the evidence of record appears to show that the Veteran's headaches and fatigue complaints would warrant the minimum 10 percent rating required under 38 C.F.R. § 3.317 to award presumptive service connection.  In other words, it appears that the Veteran's symptoms for the headache disability meet the minimum rating criteria for a compensable rating for headaches under Diagnostic Code 8100, 38 C.F.R. § 4.124a and the Veteran's symptoms for the fatigue disability meet the minimum rating criteria for a compensable rating for fatigue under Diagnostic Code 6354, 38 C.F.R. § 4.88b.

Headaches and fatigue are an objective signs of an undiagnosed illness.  38 C.F.R. § 3.317(b).  They have been objectively identified on VA examination.  Under these circumstances, and affording the veteran the benefit of the doubt, the Board finds that the Veteran's headaches and fatigue are severe enough, potentially, to a degree of 10 percent disabling. 

Based on the existing evidence and resolving reasonable doubt in the Veteran's favor, headaches and fatigue are objectively manifested to a degree of 10 percent and are due to an undiagnosed illness.  The claims for service connection for headaches and fatigue as due to an undiagnosed illness on a presumptive basis under 38 C.F.R. § 3.317 are granted.










ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches as due to an undiagnosed illness is granted.

Entitlement to service connection for fatigue as due to an undiagnosed illness is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


